Detailed Action
This office action is in response to the amendment filed on 06/28/2021.

Status Of Claims
Claim 6 have been cancelled.
Claims 1-5, 13, and 15 have been amended.
Claims 1-5 and 7-15 are pending.


CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2021 has been entered.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-5 and 7-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 7-10, and 15 of Copending Application No. 16/824,522 in view of Zhang et al. (Pub. No. US 2021/0258764, hereinafter referred as Zhang), and further in view of Gou et al. (US Publication No.  2018/0302889, hereinafter referred as Gou).
Regarding Claims 1, 10, and 15,  claims 1, 10, and 15 of the Copending Application No. 16/824,522 discloses substantially all the limitations from the corresponding claims 1, 10 and 15 of the Instant Application but fails to discloses that “the (i) at least one reserved bit reserved for use”. However, in analogous art, Zhang discloses that he PSCCH information [first sidelink information], transmitted by UE-A, includes reserved bits; see Figure 8. It would have been obvious to one of ordinary  claims 1, 10, and 15 of Copending Application No. 16/824,522 with the above teaching of reserved bits in order to improve discovery performance; see ¶ 0017. 
the claims 1, 10, and 15 of Copending Application No. 16/824,522, as modified by Zhang, fails to discloses “a total number of bits of the at least one reserved bit, which is included in the first sidelink control information transmitted to the second apparatus through the PSCCH, is determined as one of 2, 3 or 4 based on a radio resource control (RRC) parameter received from a base station”. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from high layer signaling (e.g. RRC); see ¶ 0381. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the corresponding claims 1, 10, and 15 of Copending Application No. 16/824,522 with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification. This is a provisional nonstatutory double patenting rejection.

Regarding Claim 2, the claim 1 of Copending Application No. 16/824,522, as modified by Zhang, discloses substantially all the limitations from the corresponding claim 2 of Instant Application but fails to discloses that the total number of bits of the at least one reserved bit is determined based on information received from a network. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from high layer signaling (e.g. RRC) [network]; see ¶ 0381/387. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Copending Application No. 16/824,522 sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification. This is a provisional nonstatutory double patenting rejection.

Regarding Claim 3, the claim 1 of Copending Application No. 16/824,522, as modified by Zhang, discloses substantially all the limitations from the corresponding claim 3 of Instant Application but fails to discloses that the information regarding the total number of bits of the at least one reserved bit is obtained from a system information block (SIB), or is determined based on a pre-configuration. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from system information [SIB] or preconfigured; see ¶ 0381/0387. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Copending Application No. 16/824,522 sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  This is a provisional nonstatutory double patenting rejection.

Regarding Claims 4-5 and 10-13, the claims claims 4-5 and 10-13 of the Instant Application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims 5-6 and 7-9 of copending Application No. 16/824,522.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 5-6 and 7-9 of copending Application No. 16/824,522 disclose a similar scope of invention. This is a provisional nonstatutory double patenting rejection.

Regarding Claim 7, the claim 1 of Copending Application No. 16/824,522, as modified by Zhang, discloses substantially all the limitations from the corresponding claim 7 of Instant Application but fails to discloses that the total number of bits of the at least one reserved bit is fixed. However, in analogous art, Gou discloses that the 1 bit in the reserved information bits of SCI is used to indicate the information; see ¶ 0380. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Copending Application No. 16/824,522 sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

	Regarding Claim 8, the claim 1 of Copending Application No. 16/824,522, as modified by Zhang, discloses substantially all the limitations from the corresponding claim 8 of Instant Application but fails to discloses that a value of each of the at least one reserved bit is set to 0. However, in analogous art, Gou discloses that the 1 bit or the 2 bit in the reserved information bits of SCI are set to 0; see Table 6A-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Copending Application No. 16/824,522 sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  This is a provisional nonstatutory double patenting rejection.

	Regarding Claim 9, the claim 1 of Copending Application No. 16/824,522, as modified by Zhang, discloses substantially all the limitations from the corresponding claim 9 of Instant Application but fails to discloses that a value of each of the at least one reserved bit is set to 1. However, in analogous art, Gou discloses that the 1 bit or the 2 bit in the reserved information bits of SCI are set to 1; see Table 6A-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of Copending Application No. 16/824,522 sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  This is a provisional nonstatutory double patenting rejection.

Regarding Claim 14, the claim 13 of Copending Application No. 16/824,522, as modified by Zhang, discloses substantially all the limitations from the corresponding claim 14 of Instant Application but fails to discloses that the total number of bits of the at least one reserved bit is 2, 3, or 4. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from high layer signaling (e.g. RRC) [network]; see ¶ 0381/387. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 13 of Copending Application No. 16/824,522 sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 103

Claims 1-4, 7-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Pub. No. US 2021/0258764, hereinafter referred as Zhang) in view of Gou et al. (US Publication No.  2018/0302889, hereinafter referred as Gou). 
	Regarding Claims 1, 13, and 15, Zhang discloses transmitting a first sidelink control information to a second apparatus through PSCCH (A UE-102 [first apparatus] transmit a control message (e.g. SCI) on the PSCCH including a first part of a discovery message to a UE-104 [second apparatus]; see ¶ 0051.); and
transmitting a second sidelink control information to the second apparatus through physical
sidelink shared channel (PSSCH) related to the PSCCH (The control message may also include other information, which schedules the transmission of a data message on the PSSCH that carries the second part of the discovery message; see ¶ 0051.),
wherein the first sidelink control information includes both (i) at least one reserved bit reserved for use and (ii) information related to the second sidelink control information [SCI] (The other information includes PSSCH scheduling related control information [second sidelink control information]; see ¶ 0051. In addition, a set of bits [reserve bits] in SCI is used to indicate the case/configuration ID [use]; see ¶ 0061.), and 
Zhang discloses “at least one reserved bit reserved, which is included in the first sidelink control information [SCI] transmitted to the second apparatus through the PSCCH” (the control message (e.g. SCI) on the PSCCH includes the first part of the discovery message with a set of bits [reserved bits]; see ¶ 0051 & 61.), but fails to expressly disclose that “a total number of bits of the at least one reserved bit is determined as one of 2, 3 or 4 based on a radio resource control (RRC) parameter received from a base station”. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

Regarding Claim 2, Zhang fails to disclose that the total number of bits of the at least one reserved bit is determined based on information received from a network. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from high layer signaling (e.g. RRC) [network]; see ¶ 0381/387. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

Regarding Claim 3, Zhang fails to disclose that the information regarding the total number of bits of the at least one reserved bit is obtained from a system information block (SIB), or is determined based on a pre-configuration. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from system information [SIB] or preconfigured; see ¶ 0381/0387. It would have been obvious to one of Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

Regarding Claim 4, Zhang discloses that the first sidelink control information includes at least one of (i) information regarding a time or frequency resource of the PSSCH, (ii) modulation and coding scheme (MCS) information required in decoding of the PSSCH, or (iii) priority information for data on the PSSCH (The first part of a discovery message include the PSSCH scheduling [time/frequency] related control information which schedules the transmission of a data message on the PSSCH that carries the second part of the discovery message; see ¶ 0051. In addition, the first part of a discovery message includes the QoS requirement [priority] for the service of interest [data]; see ¶ 0052.).

Regarding Claim 7, Zhang fails to disclose that the total number of bits of the at least one reserved bit is fixed. However, in analogous art, Gou discloses that the 1 bit in the reserved information bits of SCI is used to indicate the information; see ¶ 0380. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

	Regarding Claim 8, Zhang fails to disclose that a value of each of the at least one reserved bit is set to 0. However, in analogous art, Gou discloses that the 1 bit or the 2 bit in the reserved information bits of SCI are set to 0; see Table 6A-B. It would have been obvious to one of ordinary skill in the art Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

	Regarding Claim 9, Zhang fails to disclose that a value of each of the at least one reserved bit is set to 1. However, in analogous art, Gou discloses that the 1 bit or the 2 bit in the reserved information bits of SCI are set to 1; see Table 6A-B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  

Regarding Claim 10, Zhang disclose that a resource region for transmitting the first sidelink control information and a resource region for transmitting the second sidelink control information do not overlap with each other (The UE that is transmitting this discovery message may logically divide the message into two parts and the UE may first transmit the first part of the message over the PSCCH and then transmit the second part of the message over the PSSCH; see ¶ 0052.)

	Regarding Claim 11, Zhang disclose that the data on the PSSCH is decoded by the second apparatus, based on a result of decoding performed on the first sidelink control information and the second sidelink control information by the second apparatus (The UE [second apparatus] in proximity to the UE [first apparatus] that transmitted the SCI containing the first part of the discovery message obtains the SCI and decodes the first part of the discovery message; see ¶ 0054.  Based on the . 

Regarding Claim 14, Zhang fails to disclose that the total number of bits of the at least one reserved bit is 2, 3, or 4. However, in analogous art, Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from high layer signaling (e.g. RRC) [network]; see ¶ 0381/387. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang sidelink communication scheme with the above teaching of using N bits in the reserved information bits of SCI to indicate information in order to enable new features without conflicting with the sidelink communication scheme defined in pre-5G specification.  



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Xiong et al. (US Publication No.  2019/0306923, hereinafter referred as Xiong).
	Regarding Claim 5, Zhang, as applied to claim 1, fails to disclose that the second sidelink control information includes at least one of (i) information regarding a source ID or destination ID for data on the PSSCH, (ii) hybrid automatic repeat request (HARQ) process ID information, (iii) a new data indicator (NDI), or (iv) a redundancy version (RV). However, in analogous art, Xiong discloses that the x sidelink control information (X-SCI) includes NDI; see Table 4 on page 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang sidelink .
	 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 1 above, and further in view of Wang et al. (Publication No. WO 2020063611, hereinafter referred as Wang).
Regarding Claim 12, Zhang fails to disclose that wherein the first sidelink control information is transmitted to a third apparatus through the PSSCH, and wherein the data on the PSSCH is not decoded by the third apparatus, based on a result on decoding performed on the first sidelink control information and the second sidelink control information by the third apparatus. However, in analogous art, Wang discloses that the first SCI include basic control information; see ¶ 0023. The basic control information can be detected by all UEs in the communication range of the transmitting (TX) UE; see ¶ 0023. Some of these UE [third apparatus] may not be the intended destination of the transmission; see ¶ 0023. The second SCI can be decoded only by the intended destination UE; see ¶ 0023. Furthermore, the SCI, includes SCI1 and SCI2, carried in the PSCCH may be decoded by an RX UE to identify the PSSCH [data] associated with the PSCCH; see ¶ 0040. Its interpreted that the UE [third apparatus] not intended as destination of the transmitted SCI will fail to properly decode the SCI which identify the PSSCH [data]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang sidelink communication scheme with the above teaching of using two stage SCI in order to reduce the complexity of blind detection.

Response to Arguments
Applicant argues Examiner erred in rejecting claim 1. 

In particular, Applicant argues that the prior art of Gou fails to teach or suggest “wherein a total number of bits of the at least one reserved bit is determined as one of 2, 3 or 4 based on a radio resource control (RRC) parameter received from a base station”. Examiner respectfully disagrees. Gou discloses that the N bits (e.g. 1, 2, or 3) in the reserved information bits of SCI are used to indicate an information see ¶ 0379 & table 6A-C.  The UE can determine the information used for a PSSCH transmission based on the configuration from high layer signaling (e.g. RRC); see ¶ 0381. Applicant indicates that the prior art of “Guo' s RRC signaling is merely used to define the particular mapping between values of the reserved bits and transmit diversity schemes, for a fixed value of "N" (i.e., fixed value of N=2 in the above example)”. Examiner agrees with Applicant. However, Examiner notes that the prior art of Gou present each embodiment of preconfiguring either of the bit(s) values separately; see table 6A-C & ¶ 0378-0387. Therefore, the determination of the actual value of N is based on the RRC signaling, which configure either of the bit(s) values  (e.g. 1, 2, or 3) separately.
 For this reason discussed above, the claim is met by the prior art. 


Conclusion
The newly found prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Khoryavev et al. (US 2018/0206260) Discloses a wireless communication network implementing direct communication via a sidelink mechanism; see figure 1 label PC5. The sidelink mechanism is implemented over PSCCH/PSSCH; see figure 10.
Dong et al. (US 2021/0234743) Discloses a system for sidelink feedback; ¶ 0002. The system include bit in the scheduling information (e.g., a bit of the SCI) indicates whether a PSSCH is broadcast or groupcast; see ¶ 0135.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HECTOR REYES whose telephone number is (571)270-0239.  The examiner can normally be reached on M-F 6-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.E.R/Examiner, Art Unit 2472          


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472